AO 245B(Re\'. 02/|8) .|ud_izinent in a Criininal Cuse
Shcei l _ MB/mc

FiLEn
UNITED STATES DisTRiCT CoURT § "`"““"“’]
£JAt-l 25 2019

   
  

 

Southei'n District ofMississippi

 

 

 

 

 

 

) ARTHHRJGHNSTQN
UNITED STATES OF AMERlCA ) , JIBY--M§“*“ EEPUTY
V ) JUDGMEN F |N A CR|MINAL
YE.RD]NSON RODRlGUEZ-TAVAREZ § Case Numbcr: l:lSerlZSHSO-RHW-OOI
l usivi Numbcr; 209+)4-043
l
) l\/lichael W. Ci‘osby
) Del`enilanl’s Aiiemcy
THE DEFENDANT:
M pleaded guilty to couiii(s) Count 3 oftlie liidietment
[:l pleaded nolo contendere to count(S)
which was accepted by the eourt.
!:] was found guilty on count[s)
after a plea ofnot guilty.
Cl
Thc defendant is adjudicated guilty Ot`thcse off`cnses:
T'itle & Seetion Natiire ol`Ol`l'erise Oi`fense Ended Cuunt
8 U.S.C. § 1324(3)(1)(A)(ii) Transportii'ig an |||egal A|ien Within the United States 08/06/2018 3
Thc defendant is Senienecd as provided in pages 2 through 7 of`thisjudgmcnt. Thc sentence is imposed pursuant to
thc Senteneing Re'l"orm Aet' of 1984.
|:l Thc defendant has been found not guilty on count(s)
g Count(s) 1 and 2 l:] is Eiare dismissed on the motion ol`the Unitecl States.

 

' _ |1 is Oi‘dcred that th_c delcnd_ant'niust notify the Un_ited States attorney l`oi' this district within 30 da s ol`any change ot`name, i'csidcncc.
or mailing address until_all tines. i'cstitution,_costs, and special assessments imposed by this judgment arc fu ly paid. ]f ordered to pay rcstitutioii.
thc defendant must notify the court and Unilcd Statcs attorney ofmatcrial changes in economic circumstances

January 24. 2019
DH{WW<I

The Honorai)|e Ha|i| Su|eyrrian Ozerden, U.S. Distriet Judge
Name and 'l`itlc of .ludgc

jan zs,zoiq

Dale

 

 

AO 245B(Rev. 02/18) .|udgmcnt in a Criininal Case

Sheet 2 - lmprisooment

.ludgment --' Page 2 of 7
DEFENDANT; YERDlNSON RODR[GU EZ-TAVAREZ

CASE NUMBER: i:iscristso-Ri-iw-ooi

IMPRISONMENT

The defendant is hereby committed to thc custody of the Federal Bureau Ot` Prisons to bc imprisoned for a total term ol`:

eleven (1 l) months as to Count 3 of` the Indictment.

m The court makes the following recommendations to the Bureau of Prisons:

The Court recommends that the defendant be designated to a facility closest to his home for purposes of` facilitating family visitation. The
Court further recommends that the defendant be allowed to participate in any substance abuse treatment programs for which he is eligible.

M The defendant is remanded to the custody of` the United States Marshal.

l:l The defendant shall surrender to the United States Marshal for this district:

[l at l:\ a.m. l:l p.m. on
ij as notified by the United States Marshal.

 

|:l The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l:| before

 

as notified by thc United States Marshal. but no later than 60 days l`rom the date ot`sentencing.

l:l
|j as notified by the Probation or Pretrial Services Off`ice.
l:l

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
a , with a certified copy of this judgment.
UN|'|`ED S'I`A'I`ES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

AO 24SB(Rev. 02/|8) .|udginent in a Criminal Case
Sheet 3 ~ Supervised Release

Judgment_Page 3 of 7
DEFENDAN'[`; YERDlNSON RODRlGUEZ-TAVAREZ

CASE NUMBER; 1 ; iscrizsi-iso-RHW-ooi
SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :
three (3) years as to Count 3 of the |ndictment.

MANDATORY CONDITlONS

You must not commit another federal, state or local criine.
You must not unlawfully possess a controlled substance

bJN._.

You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter. as determined by the eourt.

l:] The above drug testing condition is suspended. based on the court‘s determination that you
pose a low risk of future substance abuse. (c/ze¢~k ifapplicable)
4. l:] ‘r'ou must make restitution in accordance with l8 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution (clieclr ifapp/icable)
M You must cooperate in the collection of DNA as directed by the probation officer. (check ifappli‘cable)
l:l

Ul

You must comply with the requirements of the Sex Oft`ender Registration and Notification Aet (34 U.S.C. § 2090|, el seq.) as
directed by the probation officer, the Bureau of Prisons. or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)

7_ l:| You must participate in an approved program for domestic violencc. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
pagc.

AO 24SB(Rcv. 02/18) Judginent in a Criininal Case

Sheet 3A - Supervised Relcase

 

.ludgment-Page 4 of 7

 

DEFENDANT; YF.RmNsoN RooniGuEz-TAVAREZ
CASE NUMBER= i:iscristso-RHw-ooi

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release. you must comply with the following standard conditions of supervision. Thesc conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep infomted, report to the court about, and bring about improvements in your conduct and condition.

l.

5-":"*

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

Atier initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer. and you must report to the probation officer as instructed

You must not knowingly leave thc federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. lf you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the changc. lf notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware ofa change or expected change

You must allow the probation officer to visit you at any time at your home or elsewherc. and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. lf you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. lf you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. lf notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify thc probation officer within 72 hours of
becoming aware of a change or expected change.

Vou must not communicate or interact with someone you know is engaged in criminal activity. lf you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

lf you arc arrested or questioned by a law enforcement officer. you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a fircamt, ammunition, destructive dcvice, or dangerous weapon (i.e.. anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
You must not actor make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

lf the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about tlte risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided tne with a written copy of this
judgment containing these conditions For further information regarding these conditions. see Overvi`ew quroba!i`o/i and Supervised
Release Condi`tions, available at: w\\nv.tiscourts.aov.

Defendant's Signature Date

 

AO 2458(Rev. 02/18) Judgmenl in a Crimina| Case

Sheet 3D _ Supervised Release

.ludgment_Page 5 of 7

DEFENDANT: YERDleoN RoDRiGuEz-TAvAREZ
CASE NUMBERI tztacrizsl-iso-RHw-ooi

C\)

SPECIAL CONDITIONS OF SUPERVISION

. At the completion of the defendant’s term of imprisonment, the defendant shall be surrendered to the custody of lmmigration and

Customs Enforcement for removal proceedings consistent with the Immigration and Nationa|ity Act.. lf` removed, the defendant shall
not re-enter the United States without the written permission of` the Secretary of Homeland Security. The term of supervised release
shall be non-reporting while the defendant is residing outside of the United States. lf the defendant re-enters the United States
within the term of supervised release, he is to report to the nearest U.S. Probation Office within 72 hours of his arrival.

. The defendant shall provide the probation office with access to any requested financial information.

. The defendant shall not incur new credit charges, or open additional lines of credit without the approval of the probation office,

unless the defendant is in compliance with the installment payment schedule.

. The defendant shall participate in a program of testing and/or treatment for drug abuse, as directed by the probation office, lf

enrolled in a drug treatment program, the defendant shall abstain from consuming alcoholic beverages during treatment, and
shall continue abstaining for the remaining period of supervision. The defendant shall contribute to the cost of treatment in
accordance with the probation office Copayment Po|icy.

. ln the event that the defendant resides in, or visits, ajurisdiction where marijuana, or marijuana products, have been approved, or

|egalized, or decriminalized, the defendant shall not possess, ingest. or otherwise use marijuana, or marijuana products, unless
prescribed by a licensed medical practitioner for a legitimate medical purpose.

The defendant shall not possess, ingest, or otherwise use a synthetic cannabinoid. or other synthetic narcotic, unless prescribed by a
licensed medical practitioner for a legitimate medical purpose

AO 24SB(Rev. 02/|8) Judgmcnt in a Critninal Casc
Sheet 5 - Criminal Morietary Penalties

.ludgment _ Page 6 of 7
DEFENDAN"[`; YERDINSON RODRIGUEZ-TAVAREZ

CASE NUMBER: i:iscrizsnso-RHw-ooi
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

 

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100.00 $ 5,000.00 $ $
l:l The determination of restitution is deferred until . An Amended Judgmem in a Crimirial Case (A0245C) will be entered

after such detennination.
ij The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

lf the defendant makes a partial payment, each pa ee shall receive an approximately rogortioned ayment, unless specified otherwise i_n
the priority order or percentage payment column elow. However, pursuant to 18 .S. . § 3664(li) , all nonfederal victims must be paid
before the United Statcs is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
'I`OTALS $ 0.00 $ 0.00

l:l Restitution amount ordered pursuant to plea agreement 3

[:\ The defendant must pay interest on restitution and a fine of more than 52,500, unless the restitution or fine is paid in full before the

fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payinth options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

L__l The court determined that the defendant does not have the ability to pay interest and it is ordered that:
[] the interest requirement is waived for the |:| fine |:] restitution.

l:l the interest requirement forthe l:l fine 111 restitution is modified as follows:

* Justice for Victims ofTraf`fickin Aet of 2015, Pub. L. No. 1 14-22.

"‘* Findings for thc total amount o losses.are required under Chaptcrs 109A, l 10. l lOA, and l l3A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.

AO 2458(Rev. 02/18) .ludgment in a Criminal Case
Sheet 6 - Schedule of Payments

Judgment ~ Page 7 of 7
DEFENDANT: YERDiNsoN RoDRIGuEz-TAVAREZ
CASE NUMBERI 1 ; iamst so-RH W-ooi

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A Z] Lump sum payment of S |00~00 due immediately, balance due

|:_] not later than ,or
|] in accordanccwith |:| C, |:| D, [] E, or [] Fbelow; or

3 g Payment to begin (may be combined with l`_'lC, |:l D, or ll F below); or

C l:l Payment in equal (e.g.. weekly, monthly, quanerly) installments of S over a period of
(e.g.l months oryears), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D l:l Payment in equal (e.g., weekly, monrhly, quarrerly) installments of S over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E |'_'] Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant‘s ability to pay at that time; or

F E Special instructions regarding the payment of criminal monetary penalties:

l’ursuant to 18 U.S.C. § 3014, the defendant shall pay an assessment 01`$5,000 (.lV'l`A).

Unless _the court ha_s expressly ordered otherwise, if thisjudg_ment imposes imprisonment, pa ent of criminal monetary penalties is due during
th_e period of imprisonment. All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons’ lnmate
Financial Responsibility Program, are made to the clerk of the coun.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

|__.l Joint and Several

Defendant and Co-Defendant Names and Case Nuinbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

ij The defendant shall pay the cost of prosecution
l`_`_l 'l`he defendant shall pay the following court cost(s):

E] The defendant shall forfeit the defendant‘s interest in the following property to the United Statcs:

Payments shall be applied ir_i th_e followin orders (1) assessinent, (2) restitution principal, (3) restitution interest. (4) fine principal, (5) fine
interest, (6) community restitution, (7).1 A assessment, (8) penalties, and (9) costs. including cost of prosecution and court costs.

